DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recites the following limitation “An information transmission apparatus, comprising: one or more processors; a non-transitory memory for storing computer instructions that, when executed by the one or more processors, cause the apparatus to perform the steps of: receiving, by a terminal device, downlink control information… , determining, by the terminal device based on the 
Claim 15, recites the following limitation: “An information transmission apparatus, comprising: one or more processors; a non-transitory memory for storing computer instructions that when executed by the one or more processors cause the apparatus to perform the steps of: sending, by a network device, downlink control information… and receiving, by the network device on the” Its unclear what steps are the information transmission apparatus performing. All the steps are done by the network device. For examination purpose, the network device is doing all the steps.
 					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (Pub. No. US 2015/0333887 A1; hereinafter Papa) in view of Zhang et al. (WO 2010/124588 A1; translation provided in OA Appendix; hereinafter Zhang).
Regarding claim 1, Papa discloses an information transmission method, comprising: receiving, by a terminal device, downlink control information, wherein the downlink control information indicates a subframe that carries uplink control information (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) determining, by the terminal device based on the downlink control information, (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance) the symbol that carries the uplink control information and that is in the subframe carrying that carries the uplink control information; (See ¶0048, UE receives a first DCI format 620 in a first DL subframe 610 triggering aperiodic SRS transmission in an UL subframe 630 and a second DCI format 650 in a second DL subframe 640 triggering aperiodic SRS transmission in the same UL subframe 630 (and same symbol of the UL subframe, such as, for example, the last symbol)) mapping, by the terminal device, the uplink control information to the symbol that carries the uplink control information (See ¶0048, UE receives a first DCI format 620 in a first DL subframe 610 triggering aperiodic SRS transmission in an UL subframe 630 and a second DCI format 650 in a second DL subframe 640 triggering aperiodic SRS transmission in the same UL subframe 630 (and same symbol of the UL subframe, such as, for example, the last symbol)) and that is in the subframe carrying the uplink control information; (See ¶0048, UL subframe 630 in order to transmit aperiodic SRS) and sending, by the terminal device, the uplink control information to a network device. (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS).
However, Papa fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Zhang disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (The base station (eNB) notifies the terminal device (UE);The code-domain resources and/or time-domain resources and/or frequency-domain resources of each antenna transmitting uplink SRS can be obtained by means of signaling notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the srs based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is optimized combination between the resources to do so to enhance the efficiency and performance of the LTE-a system.
Regarding claim 5, Papa discloses an information transmission apparatus, comprising:, sending, by a network device, downlink control information, (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) wherein the downlink control information indicates a subframe that carries the uplink control information and indicates a symbol that (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and carries uplink control information (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and receiving, by the network device on the symbol that carries the uplink control information (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS). and the subframe that carries the uplink control information, (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS) the uplink control information sent by a terminal device. (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS).
However, Papa fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Zhang disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (The base station (eNB) notifies the terminal device (UE);The code-domain resources and/or time-domain resources and/or frequency-domain resources of each antenna transmitting uplink SRS can be obtained by means of signaling notification)
.
Claims 9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (Pub. No. US 2015/0333887 A1; hereinafter Papa) in view of Zhang et al. (WO 2010/124588 A1; translation provided in OA Appendix; hereinafter Zhang) and, further in view of Chen et al. (Pub. No. US 2016/0212649 A1).
Regarding claim 9, Papa disclose an information transmission apparatus, comprising: cause the apparatus to perform the steps of: receiving, by a terminal device, downlink control information, wherein the downlink control information indicates a subframe that carries uplink control information (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) determining, by the terminal device based on the downlink control information, (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance) the symbol that carries the uplink control information and that is in the subframe carrying that carries the uplink control information; (See ¶0048, UE receives a first DCI format 620 in a first DL subframe 610 triggering aperiodic SRS transmission in an UL subframe 630 and a second DCI format 650 in a second DL subframe 640 triggering aperiodic SRS transmission in the same UL subframe 630 (and same symbol of the UL subframe, such as, for example, the last symbol)) mapping, by the terminal device, the uplink (See ¶0048, UE receives a first DCI format 620 in a first DL subframe 610 triggering aperiodic SRS transmission in an UL subframe 630 and a second DCI format 650 in a second DL subframe 640 triggering aperiodic SRS transmission in the same UL subframe 630 (and same symbol of the UL subframe, such as, for example, the last symbol)) and that is in the subframe carrying the uplink control information; (See ¶0048, UL subframe 630 in order to transmit aperiodic SRS) and sending, by the terminal device, the uplink control information to a network device. (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS).
However, Papa fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Zhang disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (The base station (eNB) notifies the terminal device (UE);The code-domain resources and/or time-domain resources and/or frequency-domain resources of each antenna transmitting uplink SRS can be obtained by means of signaling notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the srs based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is optimized combination between the resources to do so to enhance the efficiency and performance of the LTE-a system.
However, Papa in view of Zhang fails to disclose one or more processors; a non-transitory memory for storing computer instructions that, when executed by the one or more processors, 
(See ¶0050, processor can be associated with a memory stores program codes and data)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Papa in view of Zhang to include the physical structure of UE that transmits the UCI. The motivation to combine is to efficiently estimate the channel quality by utilizing the SRS (See ¶0046).
Regarding claim 15, Papa discloses an information transmission apparatus, comprising:, sending, by a network device, downlink control information, (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) wherein the downlink control information indicates a subframe that carries the uplink control information and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and carries uplink control information (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and indicates a symbol that is of the subframe (See ¶0057, UE receives multiple DCI formats that may indicate triggering of an aperiodic SRS transmission at the same UL subframe symbol (i.e., the same aperiodic SRS transmission instance)) and receiving, by the network device on the symbol that carries the uplink control information (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS). and the subframe that carries the uplink control information, (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS) the uplink control information sent by a terminal device. (See ¶0031, for a BS to receive an SRS; See ¶0048, UL subframe 630 in order to transmit aperiodic SRS).
However, Papa fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Zhang disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (The base station (eNB) notifies the terminal device (UE);The code-domain resources and/or time-domain resources and/or frequency-domain resources of each antenna transmitting uplink SRS can be obtained by means of signaling notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the srs based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is optimized combination between the resources to do so to enhance the efficiency and performance of the LTE-a system.
However, Papa in view of Zhang fails to disclose one or more processors; a non-transitory memory for storing computer instructions that, when executed by the one or more processors, 
Chen discloses one or more processors; a non-transitory memory for storing computer instructions that, when executed by the one or more processors (See ¶0050, processor can be associated with a memory stores program codes and data)

Regarding claims 14 and 20, Papa in view of Zhang fails to disclose the downlink control information further comprises third information, wherein the third information is used to trigger reporting of channel state information, and wherein the uplink control information is the channel state information.
Chen discloses the downlink control information further comprises third information, (See ¶0104, The CSI request field may be included in the DCI format 0 and DCI format 4) wherein the third information is used to trigger reporting of channel state information, (See ¶0105, a CSI request field of ‘10’ may trigger different sets of A-CSI reports.) and wherein the uplink control information is the channel state information. (See ¶0129, the UE may send the reporting of the A-CSI in a reporting subframe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Papa in view of Zhang to include the physical structure of UE that transmits the UCI. The motivation to combine is to efficiently estimate the channel quality by utilizing the SRS (See ¶0046).
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Zhang and further in view of Rico Alvarino et al. (Pub. No. US 2016/0219618 A1; hereinafter Rico).
Regarding claims 3 and 7, Papa in view of Zhang fails to disclose the downlink control information is used to schedule downlink shared channel transmission, and wherein the uplink control information is a hybrid automatic repeat request corresponding to the downlink shared channel transmission.
(See ¶0055, the DL scheduling grant includes a PDSCH grant; See ¶0061, dci format 1A (e.g, a DL scheduling grant) and wherein the uplink control information is a hybrid automatic repeat request corresponding to the downlink shared channel transmission.(See ¶0051, the UE send an ack feedback related to the PDSCH data transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dci can be used to indicate what symbol the csi is transmitted disclosed by Papa in view of Zhang to include DCI transmitted on PDSCH. The motivation to combine is improve reliable transmission of HARQ feedback (See ¶0011).
Regarding claims 4 and 8, Papa in view of Zhang fails to disclose the downlink control information is carried in a subframe n, wherein the downlink shared channel transmission is carried in a subframe n+ki, wherein the uplink control information is carried in a subframe n+ki+ko, wherein ki is an integer greater than or equal to 1, and wherein ko is an integer greater than or equal to 0.
Rico discloses the downlink control information is carried in a subframe n, (Figure 4, DCI is subframe 2; interpreted that n=2) wherein the downlink shared channel transmission is carried in a subframe n+ki, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1 and n=2) wherein the uplink control information is carried in a subframe n+ki+ko, (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4, ki=1 and n=2) wherein ki is an integer greater than or equal to 1, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1)  and wherein ko is an integer greater than or equal to 0. (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dci can be used to indicate what symbol the csi is transmitted .
Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Zhang, Chen and Rico Alvarino et al. (Pub. No. US 2016/0219618 A1; hereinafter Rico).
Regarding claims 12 and 18, Papa in view of Zhang and Chan fails to disclose the downlink control information is used to schedule downlink shared channel transmission, and wherein the uplink control information is a hybrid automatic repeat request corresponding to the downlink shared channel transmission.
Rico discloses the downlink control information is used to schedule downlink shared channel transmission, (See ¶0055, the DL scheduling grant includes a PDSCH grant; See ¶0061, dci format 1A (e.g, a DL scheduling grant) and wherein the uplink control information is a hybrid automatic repeat request corresponding to the downlink shared channel transmission.(See ¶0051, the UE send an ack feedback related to the PDSCH data transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dci can be used to indicate what symbol the csi is transmitted disclosed by Papa in view of Zhang and Chen to include DCI transmitted on PDSCH. The motivation to combine is improve reliable transmission of HARQ feedback (See ¶0011).
Regarding claims 13 and 19, Papa in view of Zhang and Chen fails to disclose the downlink control information is carried in a subframe n, wherein the downlink shared channel transmission is carried in a subframe n+ki, wherein the uplink control information is carried in a subframe n+ki+ko, wherein ki is an integer greater than or equal to 1, and wherein ko is an integer greater than or equal to 0.
Rico discloses the downlink control information is carried in a subframe n, (Figure 4, DCI is subframe 2; interpreted that n=2) wherein the downlink shared channel transmission is carried in a (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1 and n=2) wherein the uplink control information is carried in a subframe n+ki+ko, (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4, ki=1 and n=2) wherein ki is an integer greater than or equal to 1, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1)  and wherein ko is an integer greater than or equal to 0. (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dci can be used to indicate what symbol the csi is transmitted disclosed by Papa in view of Zhang and Chen to include DCI transmitted on PDSCH. The motivation to combine is improve reliable transmission of HARQ feedback (See ¶0011).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tejis Daya/Primary Examiner, Art Unit 2472